Order entered May 22, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-01251-CR
                                     No. 05-14-01252-CR

                        LAVANDRA DONTEKA RUSHING, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-61901-W, F12-10110-W

                                          ORDER
        The Court REINSTATES the appeal.

        On May 18, 2015, we ordered the trial court to make findings why appellant’s brief had

not been filed. On May 21, 2015, we received appellant’s brief, together with an extension

motion. Therefore, in the interest of expediting the appeals, we VACATE the May 18, 2015

order requiring findings.

        We GRANT the May 21, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE